JOURNAL ENTRY
{¶ 1} The Journal Entry and Opinion of this Court released on December 24, 2003 included the names of attorneys Jennifer A. Lesny Fleming and Karen Kelly Grasso as counsel for Plaintiff —
 {¶ 2} Appellant Smart Pages. This opinion is corrected to omit the names and address of Jennifer A. Lesny Fleming and Karen Kelly Grasso as counsel of record.
 {¶ 3} It is hereby ordered that said journal entry and opinion of December 24, 2003 be amended nunc pro tunc to omit the names of the attorneys listed above.
 {¶ 4} It is further ordered that, as so amended, said journal entry and opinion of January 16, 2003 shall stand in full force and effect in all its particulars.
Michael J. Corrigan, P.J., and Sean C. Gallagher, J., concur.